DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 14 and 17-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ishitoku et al. (JP 2004049344A – paragraphs cited are directed to those of the previously cited and attached translation) in view of Clough (US 5,656,070 – cited previously) as evidenced by Holtzapple (LIGNIN).
With respect to independent claim 13, Ishitoku et al. discloses a method of treating a fluid ([0006], [0017], wherein the fluids disclosed include at least waste water and odorous gases) comprising the steps of:
(a) 	contacting a fluid containing at least one sulfide, wherein said sulfide comprises hydrogen sulfide and/or hydrogen sulfide ion ([0006], [0035], [0037], wherein hydrogen sulfide is disclosed as a component of the fluid), with a sulfide reducing amount of a composition comprising lignocellulosic liquor ([0011]; [0014], wherein the sulfite pulp effluent is disclosed used as it is – see further explanation below); and
(b)	allowing the lignocellulosic liquor to react with at least a portion of the sulfide in the fluid, wherein the pH of the composition ranges from 1 to 7 ([0011], wherein the pH is disclosed as acidic) to avoid precipitation.
	With regard to the lignocellulosic liquor comprising one or more lignin-derived compounds and one or more hemicellulose sugar monomers and/or oligomers, Ishitoku et al. clearly discloses wherein the liquor include one or more lignin derived compounds therein ([0011]); Ishitoku discloses wherein softwood, hardwood or a mixture thereof is used to obtain the sulfite pulp waste liquid ([0008]) wherein as an indicator of the content of lignin, a methoxyl group is used, and further, wherein sulfite pulp waste liquor of softwood or hardwood includes such ([0011]).  As evidence, Holtzapple provides wherein softwoods include a dominant coniferyl alcohol presence while hardwoods include sinapyl and coniferyl alcohols in significant amounts (p. 3).  Since the sulfite pulp waste liquid of Ishitoku is obtained from softwood or hardwood and provides for a lignin presence in the sulfite pulp waste liquor, wherein the lignin monomers of softwoods and hardwoods both include coniferyl alcohol, the one or more lignin derived compounds of Ishitoku comprises at least one alcohol as instantly claimed.
	Ishitoku further suggests wherein the sulfite pulp effluent of which the lignin derived compound is a part, includes reducing saccharides and modified sugars, as well as wherein the effluent components depend upon whether such is obtained from softwood or hardwood ([0011]); the Examiner notes, Ishitoku et al. discloses wherein the sulfite pulp effluent can be used as is after pH adjustment, and, thus, would be considered to include all components thereof, i.e., the reducing saccharides and modified sugars.  Although silent to wherein such sugars are hemicellulosic sugar monomers and/or oligomers, Clough clearly teaches wherein lignin sulfonates obtained from sulfite pulping liquor include carbohydrate compounds therein which are formed by degradation of hemicellulose components of wood, which depend upon the species of wood, as well as whether hardwoods vs. softwoods are used for production thereof.  It is further noted wherein the degradation products include glucose, mannose, galactose, xylose, arabinose and rhamnose in proportions which are determined largely by the wood source, as well as wherein such sugars usually account for 20-25% of the total spent sulfite liquor (col. 6, l. 54-65).  Since Ishitoku et al. discloses wherein reducing saccharides and modified sugars are present as components of the sulfite pulp effluent, along with the lignosulfonate therein, wherein such components depend upon whether it is a hardwood or softwood effluent, and Clough teaches sulfite pulp effluent including lignosulfonate as further including sugars obtained from degradation of hemicellulose, such as glucose, mannose, galactose, xylose, arabinose and rhamnose as dependent upon whether the sulfite pulp effluent is obtained from softwood or hardwood, it would have been obvious to one having ordinary skill in the art that the modified sugars present in the effluent of Ishitoku et al. obtained from hardwood or softwood would include hemicellulosic sugar monomers and/or oligomers as the modified sugars therein since such are the known degradation products of the hemicellulose of softwoods and hardwoods that is found in sulfite pulping liquor.
	With respect to dependent claim 14, Ishitoku et al. discloses wherein the at least one sulfide is present at a first concentration in step (a) and in step (b), the concentration of sulfide is reduced to a second concentration that is lower than the first concentration ([0035]; [0037]).
	With respect to dependent claim 17, Ishitoku et al. discloses wherein calcium or sodium salts may be present in the lignosulfonate ([0009]), as well as wherein calcium hydroxide or caustic can be used for pH adjusting purposes ([0010]); metal ions such as silver, copper or iron are further suggested as optional components ([0016]).  Although silent to wherein the composition is “metal free,” since the reference clearly suggests the metal ions such as silver, copper or iron as “optional,” it would have been obvious to one having ordinary skill in the art to provide for a composition without such metals, i.e., the composition alone, for example, since such is clearly demonstrated as capable of achieving the disclosed purpose on its own, and, thus, the exclusion of the optional metal therefrom could alleviate any additional expenses, etc., associated therewith.  With regard to the presence of calcium or sodium salts as an effluent component or the addition thereof for pH purposes, the Examiner notes, Applicant defines “metal-free” within the specification as filed as “the composition does not contain any metal as metallic compound, metal complex or metal salts except for minor amounts of sodium or calcium ions like sodium and/or calcium acetate and/or carbonate and/or sodium and/or calcium salts of linin that may be found as residues from production process or due to pH adjustments, not exceeding 10% (w/w).” Since Ishitoku et al. suggests such metals as sodium or calcium as present for the same reason as Applicant, one having ordinary skill in the art would recognize the optimal amounts thereof that may remain as effluent components/be added for pH adjustment purposes in order to maintain the composition as “metal free” since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 	With respect to dependent claim 18, Ishitoku et al. fails to explicitly disclose the composition as nitrogen free; the reference, however, does not mention any inclusion of nitrogen within the composition, and, as such, it is the position of the Office that it would have been obvious to one having ordinary skill in the art to provide for the composition as nitrogen free since the composition is disclosed as capable of achieving its intended purpose without nitrogen, and, as such, one having ordinary skill in the art would recognize the addition of nitrogen thereto is not necessary in order to provide for hydrogen sulfide reduction. 
	With respect to dependent claims 19-21, Ishitoku et al. discloses wherein the lignocellulosic liquor is extracted from lignocellulosic biomass as claimed ([0008], wherein softwood and hardwood are suggested as used as the raw material from which the lignocellulosic liquor is extracted).
	With respect to dependent claims 22 and 23, Clough suggests the one or more hemicellulose sugar monomers/oligomers as noted above within the rejection of claim 13, wherein the Examiner notes, it is suggested the type of monomer/oligomer is dependent upon the wood source (col. 6, l. 54-65).  As such, it would have been obvious to one having ordinary skill in the art to provide for a hemicellulose sugar monomer or oligomer as claimed as based on the wood source, i.e., softwood or hardwood, from which the liquor is obtained.
With respect to dependent claim 24, Ishitoku et al. discloses wherein the lignocellulosic liquor comprises an aqueous phase ([0010]).
With respect to dependent claim 25, Ishitoku et al. discloses wherein the lignocellulosic liquor further comprises an alcoholic component ([0011]-[0012]).
With respect to dependent claim 26, Clough suggests the hemicellulosic sugar component as present in the spent sulfite pulping liquor, wherein it is noted such can account for 20-25% of the total spent liquor (col. 6, l. 54-65).  As previously noted, Ishitoku et al. suggests wherein the spent sulfite liquor can be used “as is” ([0014]), as well as wherein the lignin sulfonate can be substituted by an amount of methoxyl group ranging from 3-16%, dependent upon whether the wood is softwood or hardwood ([0011]).  Although silent to wherein the hemicellulosic sugar is in excess relative to the lignin-derived compounds, since the Ishitoku et al. suggests wherein the pulp liquor is used as is and Clough suggests wherein 20-25% of a liquor can be the hemicellulosic sugar component, it would have been obvious to one having ordinary skill in the art to try a liquor wherein the hemicellulosic sugar is in excess relative to the lignin derived compounds as based on the source from which the pulp effluent is obtained, i.e., softwood vs. hardwood, and the degree of processing thereto prior to use.
With respect to dependent claim 27, Ishitoku et al. discloses wherein the fluid is a fluid as claimed (PROBLEM TO BE SOLVED; [0003]; [0006]; [0007]; [0017]; [0043]).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ishitoku et al. in view of Clough and Taylor (US 8,734,637 – cited previously).
With respect to independent claims 15 and 16, Ishitoku et al. discloses a method of treating a fluid ([0006], [0017], wherein the fluids disclosed include at least waste water and odorous gases) comprising the steps of:
(a) 	introducing a composition comprising lignocellulosic liquor ([0011]; [0014], wherein the sulfite pulp effluent is disclosed used as it is – see further explanation below) into contact with wastewater ([0006]); and
(b)	allowing the lignocellulosic liquor to react with at least a portion of sulfide compounds in the fluid, wherein said sulfide compounds comprise hydrogen sulfide and/or hydrogen sulfide ([0006], [0035], [0037], wherein hydrogen sulfide is disclosed as a component of the fluid), wherein the pH of the composition ranges from 1 to 7 ([0011], wherein the pH is disclosed as acidic) to avoid precipitation.
	With regard to the lignocellulosic liquor comprising one or more lignin-derived compounds and one or more hemicellulose sugar monomers and/or oligomers, Ishitoku et al. clearly discloses wherein the liquor include one or more lignin derived compounds therein ([0011]); Ishitoku discloses wherein softwood, hardwood or a mixture thereof is used to obtain the sulfite pulp waste liquid ([0008]) wherein as an indicator of the content of lignin, a methoxyl group is used, and further, wherein sulfite pulp waste liquor of softwood or hardwood includes such ([0011]).  As evidence, Holtzapple provides wherein softwoods include a dominant coniferyl alcohol presence while hardwoods include sinapyl and coniferyl alcohols in significant amounts (p. 3).  Since the sulfite pulp waste liquid of Ishitoku is obtained from softwood or hardwood and provides for a lignin presence in the sulfite pulp waste liquor, wherein the lignin monomers of softwoods and hardwoods both include coniferyl alcohol, the one or more lignin derived compounds of Ishitoku comprises at least one alcohol as instantly claimed.
	With regard to the lignocellulosic liquor comprising one or more lignin-derived compounds and one or more hemicellulose sugar monomers and/or oligomers, Ishitoku et al. clearly discloses wherein the liquor include one or more lignin derived compounds therein ([0011]).  The reference further suggests wherein the sulfite pulp effluent of which the lignin derived compound is a part, includes reducing saccharides and modified sugars, as well as wherein the effluent components depend upon whether such is obtained from softwood or hardwood ([0011]); the Examiner notes, Ishitoku et al. discloses wherein the sulfite pulp effluent can be used as is after pH adjustment, and, thus, would be considered to include all components thereof, i.e., the reducing saccharides and modified sugars.  Although silent to wherein such sugars are hemicellulosic sugar monomers and/or oligomers, Clough clearly teaches wherein lignin sulfonates obtained from sulfite pulping liquor include carbohydrate compounds therein which are formed by degradation of hemicellulose components of wood, which depend upon the species of wood, as well as whether hardwoods vs. softwoods are used for production thereof.  It is further noted wherein the degradation products include glucose, mannose, galactose, xylose, arabinose and rhamnose in proportions which are determined largely by the wood source, as well as wherein such sugars usually account for 20-25% of the total spent sulfite liquor (col. 6, l. 54-65).  Since Ishitoku et al. discloses wherein reducing saccharides and modified sugars are present as components of the sulfite pulp effluent, along with the lignosulfonate therein, wherein such components depend upon whether it is a hardwood or softwood effluent, and Clough teaches sulfite pulp effluent including lignosulfonate as further including sugars obtained from degradation of hemicellulose, such as glucose, mannose, galactose, xylose, arabinose and rhamnose as dependent upon whether the sulfite pulp effluent is obtained from softwood or hardwood, it would have been obvious to one having ordinary skill in the art that the modified sugars present in the effluent of Ishitoku et al. obtained from hardwood or softwood would include hemicellulosic sugar monomers and/or oligomers as the modified sugars therein since such are the known degradation products of the hemicellulose of softwoods and hardwoods that is found in sulfite pulping liquor.
	Ishitoku et al. suggests the method above, wherein the composition is introduced so as to contact domestic and/or industrial waste water, etc ([0006]).  The reference, however, fails to disclose wherein the composition is introduced into at least a portion of a subterranean formation, and/or used to drill a portion of a subterranean formation so as to contact and react with hydrogen sulfide therein.  Taylor suggests hydrogen sulfide scavenging compositions wherein such contact a stream containing hydrogen sulfide so as to remove the hydrogen sulfide therefrom (col. 1, l. 8-10), wherein the hydrogen sulfide scavenger is used in drilling, production, transport, storage and processing of crude oil, including waste water associated with crude oil production wherein hydrogen sulfide can be encountered (col. 1, l. 15-27; col. 2, l. 45-48).  The scavenger may contact wet or dry gaseous hydrogen sulfide as it is found in the drilling process used for the removal of natural gas from the ground (col. 3, l. 1-10).  Since Taylor suggests the use of a hydrogen sulfide scavenger in treatment of wastewaters, as well as in methods that encompass introduction of such a scavenger into a subterranean formation for drilling, i.e., treating, it would have been obvious to one having ordinary skill in the art to try the composition of the treatment method of Ishitoku et al. in view of Clough in a method encompassing treatment of a treatment/drilling fluid in order to remove hydrogen sulfide therefrom since it is well established in the art that scavengers used in industrial waste water treatment for hydrogen sulfide abatement can be used in methods of drilling/well treatment for removal of hydrogen sulfide therein, as established by Taylor.
Response to Arguments
Applicant’s arguments and amendments with respect to the rejections of claims under 35 USC 112(a) as set forth in the previous office action have been fully considered and are persuasive in view of Applicant’s amendments to each of the independent claims.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments and amendments with respect to each of the independent claims over the prior art have been fully considered; Applicant asserts Ishitoku discloses lignin sulphonate while each of the independent claims has been amended to require the lignin-derived compounds as including at least one of p-coumaryl alcohol, coniferyl alcohol and sinapyl alcohol, and concludes neither Ishitoku nor Clough teach or suggest one of the lignin-derived compounds.  Upon further consideration, the Examiner presents the evidentiary reference cited above within the rejection wherein it is noted both softwoods and hardwoods include at least one of the instantly claimed alcohols and Ishitoku discloses wherein softwood, hardwood or a mixture thereof is used to obtain the sulfite pulp waste liquid ([0008]) wherein as an indicator of the content of lignin, a methoxyl group is used, and further, wherein sulfite pulp waste liquor of softwood or hardwood includes such ([0011]).  As evidence, Holtzapple provides wherein softwoods include a dominant coniferyl alcohol presence while hardwoods include sinapyl and coniferyl alcohols in significant amounts (p. 3).  Since the sulfite pulp waste liquid of Ishitoku is obtained from softwood or hardwood and provides for a lignin presence in the sulfite pulp waste liquor, wherein the lignin monomers of softwoods and hardwoods both include coniferyl alcohol, the one or more lignin derived compounds of Ishitoku comprises at least one alcohol as instantly claimed.
The Examiner notes, should Applicant require a particular presence of such alcohols, etc., amendments to include such may further distinguish the claims from the rejection of record.  Amendments of such a nature may be appropriate for consideration under the AFCP 2.0 program.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
05/26/22